Citation Nr: 1103016	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1956 to June 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2006 rating decision in which the RO denied claims for 
service connection for hearing loss, tinnitus, skin cancer, 
pulmonary/respiratory disability, claimed as due to asbestos 
exposure, and non-Hodgkin's lymphoma, as well as denied a TDIU.  
In August 2006, the Veteran filed a notice of disagreement.  A 
statement of the case (SOC) was issued in October 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in February 2007.

In a February 2009 rating decision, the RO granted service 
connection for non-Hodgkin's lymphoma.  Accordingly, this matter 
is no longer on appeal.  

In May 2010, the Board denied the Veteran's claims for service 
connection for skin cancer and for a pulmonary/respiratory 
disability, and remanded the remaining claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

On remand, in September 2010, the AMC issued a rating decision 
granting the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  Therefore, these matters 
are likewise no longer on appeal.  After accomplishing further 
action, the AMC continued to deny the remaining claim for a TDIU 
(as reflected in the September 2010 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.

In November 2010, the Veteran submitted additional medical 
evidence and a statement directly to the Board.  In December 
2010, the Veteran's representative submitted a waiver of initial 
RO consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2010).

For the reasons expressed below, the claim for a TDIU-
recharacterized to include consideration of 38 C.F.R. § 4.16(b)-
is, again, being remanded to the RO, via the AMC, for further 
action.  VA will notify the appellant when further action, on his 
part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that 
further RO action in this appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
matter remaining on appeal.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R.§ 
4.16(b).

The record reflects that the Veteran has been granted service 
connection for status post non-Hodgkin's lymphoma with residuals 
to the right hip and pelvis, rated as 40 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral hearing 
loss, rated as noncompensably disabling.  His combined rating is 
50 percent.  Thus, the percentage requirements for award of a 
schedular TDIU, pursuant to 4.16(a), are not met.  However, as 
noted, entitlement to a TDIU, on an extra-schedular basis 
(pursuant to the specifically prescribed procedures set forth in 
38 C.F.R. § 4.16(b)), may nonetheless be established, if the 
Veteran is shown to be unemployable by reason of his service-
connected disability.  Id.

The Veteran has asserted that  he has not been employed since 
2003, and was unable to work from 1999 through 2002 due to 
treatment for non-Hodgkin's lymphoma.  Also, in various 
statements, the Veteran has asserted that the residuals of his 
service-connected non-Hodgkin's lymphoma have not been properly 
identified or taken under consideration.  He has contended that 
his non-Hodgkin's lymphoma has resulted in pain in loss of 
strength in arms and legs and inability to stand or maintain a 
position for any length of time.

The Veteran has also submitted an April 2009 statement from his 
private treating physician indicating that he has treated the 
Veteran for his non-Hodgkin's lymphoma involving primarily the 
right hip since his diagnosis in 1998.  The physician further 
noted that the Veteran suffered from chronic right hip and pelvic 
pain which limited his daily activities, his ability to walk 
several yards without pain, and requires the use of chronic pain 
medication.  The treating physician also reported that the 
Veteran requires the use of a cane to aid his balance and prevent 
falls; thus, he concluded that the Veteran is unable to hold any 
employment, even on a part-time basis, because of his limited 
activity and pain.  

The Board notes that the Veteran was afforded a VA examination in 
July 2010 pertaining to his hearing loss and tinnitus.  That 
examiner found that physical or sedentary employment would be 
possible if the employer made reasonable accommodations.  
However, this VA examiner only considered the Veteran's hearing 
disabilities, and not his other service-connected disability, in 
determining that the Veteran was capable of maintaining certain 
types of employment. 

Hence, the record still does not include a medical opinion-
clearly based on full consideration of the Veteran's documented 
history (to include current findings) and supported by fully-
stated rationale-as to whether the Veteran's service-connected 
disabilities-either individually or in concert-render(s) him 
unable to obtain or retain substantially gainful employment.  On 
this record, such an opinion is needed to resolve the matter of 
Veteran's entitlement to a TDIU.  See Friscia v. Brown, 7 Vet. 
App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994) (holding that where an appellant presents evidence of 
unemployability, VA has a duty to supplement the record by 
obtaining an examination which includes an opinion as to what 
effect the appellant's service-connected disability has on his 
ability to work).

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by a physician, at a VA medical facility.  The 
Veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, shall result in denial 
of the claim for a TDIU (which is considered a claim for 
increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to the scheduled 
examination, the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination 
, to ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should also 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim for a TDIU.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  

The RO's adjudication of the claim for a TDIU should include 
consideration of all evidence received since the RO's last 
adjudication of the claim, to include that submitted directly to 
the Board in November 2010, notwithstanding the waiver of initial 
RO consideration of this evidence.  Moreover, although the 
Veteran's current ratings for his service-connected disabilities 
do not meet the minimum percentage requirements for award of a 
schedular TDIU, pursuant to 38 C.F.R. § 4.16(a), in adjudicating 
the claim for TDIU due to the service-connected psychiatric 
disability, the RO should consider, as appropriate, whether the 
criteria for invoking the procedures for assigning a TDIU on an 
extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), are met.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim for a TDIU.  The RO 
should explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by a physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history 
and assertions.  

Based on examination findings and full 
consideration of the Veteran's documented 
medical history and assertions, the 
physician should render an opinion, 
consistent with sound medical principles, 
as to whether-without regard to any 
nonservice-connected disability/ies or the 
Veteran's age-it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service-connected hearing loss, tinnitus, 
and residuals of non-Hodgkins lymphoma, 
either individually or in concert, 
render(s) him unable to obtain or retain 
substantially gainful employment.  

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the opinion by the April 2009 
private physician that the residuals of the 
Veteran's non-Hodgkin's lymphoma render him 
unemployable.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a TDIU.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claim, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence (to particularly include 
all that added to the record since the RO's 
last adjudication of the claim)  and legal 
authority (to include the provisions of 
38 C.F.R. § 4.16(b)).

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all 
additional legal authority considered (to 
include the provisions of 38 C.F.R. 
§ 4.16(b)), along with clear reasons and 
bases for all determinations, and afford 
them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


